DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shi (US Pub. No. 2018/0251921).
Regarding claim 1, the Shi reference discloses a seal (Figs. 1-8), comprising: 
a ceramic matrix composite ply (Abstract) having woven ceramic-based fibers in a ceramic-based matrix (Para. [0006], Fig. 2-4), the ceramic matrix composite ply having at least one bend formed about a bend axis and defining at least one rounded portion (Figs. 5, 7A, 7B).
Regarding claims 2 and 10, the Shi reference discloses the ceramic matrix composite ply includes a first bend and a second bend (Figs. 5, 7A, 7B).
Regarding claims 3 and 11, the Shi reference discloses the first bend is formed about a first bend axis and the second bend is formed about a second bend axis, 
Regarding claims 4 and 12, the Shi reference discloses the at least one bend defines a tube shape (Figs. 5, 7A, 7B).
Regarding claim 5, the Shi reference discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers, and the first set of fibers is angled with respect to the bend axis at an angle between about 0 and 60 degrees (Figs. 2-4).
Regarding claim 6, the Shi reference discloses woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4), wherein the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60% (Para. [0004]).
Regarding claim 7, the Shi reference discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4), wherein the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60% (Para. [0004]), and wherein the first set of fibers is angled with respect to the bend axis at an angle between about 0 and 60 degrees (Figs. 2-4).
Regarding claim 8, the Shi reference discloses the woven ceramic based fibers include a first set of fibers oriented in a first direction, a second set of fibers oriented in a second direction and woven with the first set of fibers, and a third set of fibers oriented in a third direction and woven with the first and second sets of fibers (Para. [0025]).
Regarding claim 9, the Shi reference discloses a sealed assembly (Figs. 5,7A,7B), comprising a first component (not shown); 
a second component (not shown); and 
a seal sealing (Figs. 1-8) the first component with respect to the second component, the seal including a ceramic matrix composite ply (Figs. 2-4) having woven ceramic-based fibers in a ceramic-based matrix(Para. [0006]), the ceramic matrix composite ply having at least one bend formed about a bend axis and defining at least one rounded portion (Figs. 5,7A,7B).
Regarding claim 16, the Shi reference discloses each of the first and second components have at least one mating face mating with the seal, and the at least one mating face is non- abrasive with respect to the seal (not shown).
Regarding claim 17, the Shi reference discloses the sealed component is in a gas turbine engine (Para. [0004]).
Regarding claims 18-20, the method is obvious in view of the rejections of claims 1-9, 10, 11, 12, 16, and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
Regarding claim 13, the Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the Shi reference fails to explicitly disclose the first set of fibers is angled with respect to the bend axis at an angle between about 30 and 60 degrees.
It would have been obvious to one of ordinary skill in the art at the time of filing to angle the fibers between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.
Regarding claim 14, the Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the Shi reference fails to explicitly disclose the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60%.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the volume fractions between about 5% and 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.
Regarding claim 15, the Shi reference discloses the invention substantially as claimed in claim 9, including the woven ceramic based fibers include a first set of fibers oriented in a first direction and a second set of fibers oriented in a second direction and woven with the first set of fibers (Figs. 2-4).
However, the Shi reference fails to explicitly disclose the relative volume fractions of the first set of fibers and the second set of fibers is between about 5% and 60%, and wherein the first set of fibers is angled with respect to the bend axis at an angle between about 30 and 60 degrees.
It would have been obvious to one of ordinary skill in the art at the time of filing to angle the fibers between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the volume fractions between about 5% and 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide more strength to the seal. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675